OFFICE OF THE ATTORNEY      GENERAL    OF TEXAS




                                           lr   oi July 16, lW,




                       do*Lrr to bar5 turituhot m
                      d hr. thm ro& euthorlty   on6
                       b 4lx p ea to
                                  tedeR r o rml*
                                              o r sa w.*
            hrtiole 8008, Rorlm6 Civil f3tatutrsof m&s,
proribsr
          *We Com1&8rio~orrof Karke\;s  an4 Warn--
    hewer   8hrlt have powera54 authority tb m-0
    fore0 or QU&O to be aotorood,    cony pnwlsioa
    Of thh   OhaptW.   Ke rhall sppalnt a ohlat
    do uty, uho ahall be kwwn as Chlof Deputy of
    WItghta anb tie4ww44. In the abeworn or.lnablllty
    of the Comis~ioaer, maah dqiutr msy prforn
    any duty required by the pmvicrlona of thla
    ohaptrr.    *   l   .*



           ArtlOlO 5909, RericredCiTll Sktutes oi 1988,
prwldsri
           vho C4aml4slaor Shall irmrtl(trt*oonditlanr
     tr Ir c 4 u~
               tho4ma
                    uttaend
                         , l8peolalljr
                                     la all the
    oltlar on4 towaa la th* 3t8t4, rlth rupee% to
    wolb;htlsand aulburas, and the 4414 Of (Isads,
    rrrrer.nndurobandlm, oomeditlar, food duff
    and to.6 duff     @old irrpooka@m or ~ofitaLaar&
    and alro  all kl.5do Of f44a,  ttteler 144 th4t.
    lu raid by wl&t er mm~uro~ . . ."
           artlolr 89wJ. 1Raviwd ClVll Btatuts*, rofs*p+
uld4Sl                                                   ;.,




         hrtiola 89 of the Coda of Crlalnal E’reordura
prescrlbw t&e dutler of p44o4 ofiiowa ea follower
          *It la th4 duty of wery pwoe officerto
     pr4asrvo tha pss*oadthin hlr jurirdlotlon.
     TO eff'wt thiw purpem, ho l-11 a94 alI law
     rul muna. lh SbaLl, in avary eesi where h* 1s
     authorlsadbr the pr0~1~l.o~ of thla Code, l&t@+
     fwa4ulthout WaTFWt to PX'WOBt Or MDDr444
             B4 ahall ar4aut4+ll l4eux groor~...
     i..aai to him by any mgirtnte or omFt;.         Be
     shall &ire notlaa to @OUW ?nagi@trate     Of 911
     Off44448 OodttQd Within hi8 $iriSdiQtiOn,
     where he kitas
                  go& ratamn to bsl?ero than, has
     been (Ltio3atlan of the pslul law. f&ashall
     errs& offenders without vffirraat in every
        04 80wh wa h o 1 8
                         luthwlsed b,~lim, In order th a t
        thay lray ba k&en betma t&a proper magirtrato
        OT oowt ad bo trl8d."
          190tl%ut   thrt    Ma rarogtdng will 84W4 to alarify
that portlen af Opl&Qn Oo. O-S490 whloh 4~ arQ to 00~.
fuQ8 yQu. W4 Q&B11 8IplB 6drlQe mat Jop, rn your orpQol*
am O&lot Deputy of W*l#!* aa4 Wmtro8,         ar4 net lpaOfiQ-
ally ehs? ad With t&4 MfO8OOI&ait Of the QTOT~~OII# Of
Artial.4ktsd, P0aQl Ood0. WwQTor, ln 4l.athQQ4 44Perb
1nQtm.Q rbwr0 y4u 00rld0r a rialation of raid p-1
atotuto 88 faUl~~# mlthln th4 bouPd, of oas or mom of t?toae
ln+oatl#Aloar whloh foriQr4 authsrimd to 4onduot by tlro
tama of &Mole      59OV, 8*rl8ad Oivll Statutaa of Tax&r
thm, t&a atatutwy         rwiriqnr 88t out rbwe olaarly &
JOU powo~ sad authe       b $a lwoka mad ogforae tha #anal
9rmlelona of et&818  9      Wk.   as youT d4trTkalMtioa Bf th%Q
qt~aQtl0ao fduty   yo u   lhall ba @lbd by ytmr aoand dlrorr
tian.